                    1

                    2

                    3

                    4                                             UNITED STATES DISTRICT COURT

                    5                                            CENTRAL DISTRICT OF CALIFORNIA

                    6       BRIAN BROWN, an individual,                          Case No. 5:19-cv-00745-TJH (MRWx)
                    7                               Plaintiff,                   ORDER FOR DISMISSAL PURSUANT TO
                                                                                 F.R.CIV.P. 41 (a)(1)(A)(ii) [JS-6]
                    8                v.
                                                                                 Action Filed in State Court: March 18, 2019
                    9       AERO OPCO, a Limited Liability
                            Company; and DOES 1-50, Inclusive,
                   10                                                            San Bernardino County Superior Court
                                                    Defendants.                  Case No. CIVDS 1908185
                   11

                   12                                                         ORDER

                   13                          Having considered the stipulation and finding good cause exists, it is hereby

                   14       ORDERED that the action is dismissed with prejudice as to all parties and its entirety; each party to

                   15       bear his/her/its own attorneys’ fees and costs.

                   16                          SO ORDERED.

                   17       Dated: NOVEMBER 27, 2019

                   18
                                                                             By:________________________________________
                   19                                                              Terry J. Hatter, Jr.
                                                                                   United States District Judge
                   20       4846-7669-6749.1 094413.1004

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER M EN            .
    5200 North P
           Suite
    Fresno CA
         559.24
                                                     ORDER FOR DISMISSAL PURSUANT TO F.R.CIV.P. 41 (a)(1)(A)(ii)
